DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants’ preliminary amendments to the claims, filed 06/04/2021, have been received and entered.  Claims 1-15 have been cancelled and claims 16-24 newly added. Claims 16-24 are pending and under examination.

Priority
This application claims priority as a continuation application from U.S. Patent Application No. 16/248,921, filed January 16, 2019; which claims priority to U.S. Patent Application No. 14/761,474, filed November 4, 2015; which claims priority to International Application No. PCT/EP2014/050742, filed January 15, 2014, which claims priority to
EP13151578.5, filed January 17, 2013.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/248,921, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘921 application does not disclose or describe the claimed method steps newly added in Claims 16-24.  Specifically, nowhere in the ‘921 application (or the instant application aside from newly added Claims 16-24) do Applicants disclose or describe a method for reducing and/or inhibiting secretion of gastric acid induced by food constituents comprising the steps of administering a gastric acid-inhibiting substance selected from the group consisting of homoeriodictyol and/or eriodictyol to a human who has previously consumed a gastric acid-stimulating component selected from the group consisting of caffeine, theobromine and mixtures thereof and wherein the gastric acid-inhibiting substance is administered prior to gastric acid stimulation in the human by the gastric acid-stimulating component and which is in an amount which inhibits the gastric acid-stimulating effect of the gastric acid-stimulating component in the person.  Prima facie evidence of the lack of such disclosure is the fact that the words “previously consumed” and “prior to” appear nowhere in the ‘921 application. Indeed, the first appearance of these words in this patent family are in instant claim 16, which was newly added on 06/04/2021.  [0035] of the ‘921 application describes that substance(s) of group (a) (bitter taste masking substances) can be fed orally in time sequence before, during or after oral administration of the substance(s) of group (b) or preparations comprising the substance(s) of group (b) (substances which induce the secretion of gastric acid).1  However, there is no disclosure or description of administering the substance(s) of group (b) after a human has consumed a substance of group (a) but before the substance of group (a) has induced gastric acid stimulation as presently claimed.
Accordingly, the earliest effective U.S. filing date afforded the claimed invention is June 4, 2021, which the date newly added claims 16-24 were introduced.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 08/23/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Objections
Claims 16-20 and 23 are objected to because of the following informalities:
The words “adminstered” and “adminsted” are misspelled in claims 16-20 and 23.  The correct spelling is - - - administered - - - as found elsewhere in the claims and specification.
The word “aamounts” is misspelled in claims 17-19.  The correct spelling is - - - amounts - - - as found elsewhere in the claims and specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 16-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 16 is internally inconsistent, rendering the timing of administration of the gastric acid-inhibiting substance (homoeriodictyol or eriodictyol) in relation to the consumption of the gastric acid-stimulating substance (caffeine, theobromine, or both) unclear. The claim first recites administering a gastric acid-inhibiting substance “…to a human who has previously consumed a gastric acid-stimulating component…”, thus requiring administration of the gastric acid-inhibiting substance after a human has already consumed the gastric acid-stimulating component.  The claim also recites the gastric acid-inhibiting substance “…is administered prior to gastric acid stimulation in the human by the gastric acid-stimulating component…”, thus suggesting the administration of the gastric acid-inhibiting substance occurs before a human has consumed the gastric acid-stimulating component. Thus, the order in which a human is administered the gastric acid-inhibiting substance and consumes the gastric acid-stimulating substance is unclear. However, even if the claims are construed to require a specific timing of administration wherein a gastric acid-inhibiting substance is administered to a human after they consumed a gastric acid-stimulating component (…administering a gastric acid-inhibiting substance…to a human who has previously consumed a gastric acid-stimulating component…”) but prior to that gastric acid-stimulating component actually causing gastric acid stimulation (“…wherein the gastric acid-inhibiting substance is administered prior to gastric acid stimulation in the human by the gastric acid-stimulating component…”), it is totally unclear how a person of ordinary skill in the art would even determine such critical timing, i.e., how they would know when that the gastric acid-stimulating component has or has not caused gastric acid stimulation.  If the claims require administration of the gastric acid-inhibiting substance after a human consumes a gastric acid-stimulating substance but before that gastric acid-stimulating substance actually causes gastric acid stimulation, a person of ordinary skill would need to know when exactly after consuming the gastric acid-stimulating substance gastric acid stimulation actually occurs. However, Applicants do not disclose how it is determined in a human subject who has consumed a gastric acid-stimulating component when gastric acid stimulation actually occurs after consuming said gastric acid-stimulating substance.
Caffeine and theobromine are constituents of coffee.  A human drinking a cup of coffee, however, typically takes sips of their coffee.  After one sip from a cup of coffee a human will now be one “who has previously consumed a gastric acid-stimulating component selected from the group consisting of caffeine, theobromine, and mixtures thereof”, thus meeting this limitation of the claim.  It is unclear how long after such consumption the gastric acid-inhibiting substance can be administered and still also meet the limitation “…wherein the gastric acid-inhibiting substance is administered prior to gastric acid stimulation in the human by the gastric acid-stimulating component…”.  
Accordingly, because the timing of administration of a gastric acid-inhibiting substance relative to the consumption of a gastric acid-stimulating component is unclear in the claimed method, a person of ordinary skill in the art would not be reasonably apprised what would constitute infringement of the claimed method.

Claims 16-23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The preamble of claim 16 recites a method for reducing and/or inhibiting secretion of gastric acid induced by food constituents.  The active steps of the claim, however, do not recite or require the consumption of a food.  Rather, claim 16 recites administration to a human “who has previously consumed a gastric acid-stimulating component selected from the group consisting of caffeine, theobromine, and mixtures thereof”.  It is therefore unclear whether the caffeine, theobromine, and mixtures thereof are required to be present in a food as implied by the preamble’s recitation of “induced by food constituents”.  

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Even this disclosure, however, is also limited to oral administration of both substance(s) of group (b) and substance(s) of group (a).